Holmes, J.,
concurring in part and dissenting in part.
I concur in that part of the judgment of this court which reverses the Board of Tax Appeals on the issue of the tax exempt status of the gondola cars.
I dissent from that part of this court’s opinion regarding the adequacy of the notice of appeal. Again, this court is being hypertechnical as to the content of a notice of appeal. Here, the notice of appeal reasonably encompasses all parts of the lease of the transportation equipment. It should have been obvious to the commission that the obtaining and use of the gondola cars in question would reasonably require maintenance and servicing, either as an included part of the lease contract, or by way of a separate contract, as here.
The notice of appeal here was fairly meant to encompass all costs relative to the gondola cars and the notice should be held to satisfy the specificity requirements of R. C. 5717.02.
C. Brown and McCormac, JJ., concur in the foregoing concurring and dissenting opinion.